UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1778



ARTHUR D. MOBLEY,

                                               Plaintiff - Appellant,

          versus


RICHARD RUDEZ;     HENRY   PANKIE;   JOHN   BAKER;
DANIEL KAHN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge; John
R. Hargrove, Senior District Judge. (CA-96-1685)


Submitted:   April 7, 1998                   Decided:   April 24, 1998


Before ERVIN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur D. Mobley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, Arthur D. Mobley, appeals the district court's

orders denying relief in Mobley's employment discrimination action

and denying his motion for reconsideration. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Mobley v. Rudez, No. CA-96-1685 (D. Md. July 16, 1996; Mar.
13, 1997; May 1, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2